Per Curiam.
Aldermen are elected by the electors of the wards. They therefore represent the people of the wards in the legislative body of-the city.
A candidate for the office of alderman ought to be placed in nomination by electors of his ward, and such nomination ought to represent the wishes of a respectable portion of such electors, in order to entitle the ticket as a distinctive party ticket to be printed upon the ballot. Any one has a right to announce himself as a candidate, but, if all persons who should so announce themselves as candidates are of right to have their names printed upon the ballot, it is evident that the purposes of the law might be frustrated by filling the ballot with the names of independent candidates for such office.
The law does not deny to any person the right to be voted for upon the ballot, but, in cases'where the person is not the nominee of a convention called for the purpose of making nominations, the person can be voted for by writing his name upon the ballot in the blank required to be preserved for that purpose in the ballot. It does not appear that the relator was selected by any assemblage or meeting of electors of his ward. If he were, it would be the duty of the commissioners to place his name upon the ballot.
As the petition now stands, the application must be denied.